326 N.W.2d 635 (1982)
STATE of Minnesota, Respondent,
v.
Bradley H. VOGELPOHL, Appellant.
No. 82-343.
Supreme Court of Minnesota.
November 24, 1982.
C. Paul Jones, Public Defender and Lawrence Hammerling, Asst. Public Defender, Minneapolis, for appellant.
Warren Spannaus, Atty. Gen., St. Paul, R.T. Rodenberg, County Atty., New Ulm, for respondent.
*636 Considered and decided by the court en banc without oral argument.
AMDAHL, Chief Justice.
This is an appeal from a judgment of conviction of second-degree murder based on a guilty plea. The appeal raises only the sentencing issue, specifically, whether the trial court erred in imposing a sentence of 180 months when the presumptive sentence for this offense (severity level X) by a person with defendant's criminal history score (zero) is 116 (111-121) months in prison. We affirm.
It would serve no useful purpose to summarize in detail the facts leading to the prosecution of defendant. The defendant committed the crime in a particularly cruel way, hitting the victim on the head at least eight times with two different hammers and then stuffing her mouth with paper so that he would not have to listen to her dying sounds. Our examination of the record satisfies us that the sentencing court's reliance upon this aggravating factor supports its deviation from the presumptive sentence. Minnesota Sentencing Guidelines and Commentary, II.D.2.b(2) (1982). Because of this conclusion, there is no need for us to consider the validity or applicability of the other aggravating factors relied upon by the sentencing court. No issue is raised as to the scope of departure, the sentence being within the general limit of double the presumptive duration established in State v. Evans, 311 N.W.2d 481 (Minn.1981).
Affirmed.